              Case 2:19-bk-52868                                  Doc 65        Filed 08/05/19 Entered 08/06/19 14:41:05                                Desc Main
                                                                                Document     Page 1 of 4

Fill   in this information to ident1fy your case:


Debtor1             LEONARD                                                 NYAMUSEVYA
                    First Name                             MddleName                  La st   Name


Debtor2              NONE                      N/A                                        -
                                                                   -:c-am_ e _____:c:-::7." " ---
                                                                                                 --
                                                                                                                        Z9!9 AUG -5 PH 3: 35
(Spouse, if filing) = -=:-:=;:
                    FirstNa    m.:.:e.. =--
                             ..:.
                                           ----'--'"-'--:-M  71
                                                       ::-: dd    eN               La st Na me



United States Bankruptcy Court for the: Southern District of Ohio

Case number          2:19-bk-52868                                                                                                                           0     Check if this is an
(If knov.n)                                                                                                                                                        amended filing




  Official Form 1 08
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                                              1211s


  If you are an individual filing under chapter 7, you must fill out this form if:
  •      creditors have claims secured by your property, or
  •      you have leased personal property and the lease has not expired.

  You must file this form with the court within                          30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.

  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).


                      List Your Creditors Who Have Secured Claims

       1. For any creditors that you listed in Part 1 of ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
          information below.


           Identify the creditor and the property that is collateral                                  What do you intend to do with the property that    Did you claim the property
                                                                                                      secures a debt?                                    as exempt on Schedule C?


          Creditor's                .                                .                               D Surrender the prope�.                             0 No
          name:             Capitol Mortgage Serv1ces, Inc.
                                                                                                     D Retain the property and redeem it.                !I' Yes
          Description of Real estate located at 2064 Worcester
          ���                                 .                                                      D Retain the prope� and enter into a
          securing debt: Court, Columbus, Oh10 43232                                                    Reaffirmation Agreement.
                                                                                                     B Retain the prope� and [explain]: Satisfied
                                                                                                        Paid in Full; Exempted; I owe $0.00

          Creditor's                                                                                 D Surrender the prope�.                             D No
          name:             Dept of Treasury-Internal Revenue Service
                                                                                                     D Retain the prope� and redeem it.                  IS Yes
          Description of
                         Real estate located at 2064 Worcester                                       D Retain the prope� and enter into a
          prope�                              .
          securing debt: Court , Columbus, Oh10 43232.                                                  Reaffirmation Agreement.
                                                                                                     if Retain the prope� and [explain]: Disputed:
                                                                                                        Exempted; Residence & Business

          Creditor's                                                                                 D Surrender the prope�.                             D No
          name:             NONE                       N/A
                                                                                                     D Retain the prope� and redeem it.                  DYes
          Description of
          pro��                                                                                      D Retain the prope� and enter into a
          securing debt:                                                                                Reaffirmation Agreement.

                                                                                                     D Retain the prope� and [explain]:   ____




          Creditor's                                                                                 D Surrender the prope�.                             D No
          name:             NONE                       N/A
                                                                                                     D Retain the prope� and redeem it.                  DYes
          Description of
          prope�                                                                                     D Retain the prope� and enter into a
          securing debt:                                                                                Reaffirmation Agreement.

                                                                                                     D Retain the prope� and [explain]:   ____




  Official Form 1 08                                        Statement of Intention for Individuals Filing Under Chapter 7                                          page 1
           Case 2:19-bk-52868                       Doc 65         Filed 08/05/19 Entered 08/06/19 14:41:05                                                                           Desc Main
                                                                   Document     Page 2 of 4
 Debtor1            LEONARD                                        NYAMUSEVYA                                          Case number (If known)1..c2=.::.1:...
                                                                                                                                                        ...: 9_.: -_b_:k_-5:...2.: =.8::.6
                                                                                                                                                                                         ::.
                                                                                                                                                                                         ... 8::.
                                                                                                                                                                                              ... .__
                                                                                                                                                                                                    _______

                  First Name          Middle Name      Last Name




                    List Your Unexpired Personal Property Leases

   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
   fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).


         Describe your unexpired personal property leases                                                                                                              Will the lease be assumed?

        Lessor's name:         NONE                  N/A                                                                                                              DNo

                                                                                                                                                                      DYes
        Description of leased         NONE           N/A
        property:



        Lessor's name:         NONE                  N/A                                                                                                              DNo

                                                                                                                                                                      DYes
        Description of leased         NONE           N/A
        property:



        Lessor's name:         NONE                  N/A                                                                                                              D No

        Description of leased                                                                                                                                         DYes
                                      NONE           N/A
        property:



        Lessor's name:         NONE                  N/A                                                                                                              DNo

                                                                                                                                                                      DYes
        Description of leased         NONE           N/A
        property:




        Lessor's name:         NONE                  N/A                                                                                                              D No

                                                                                                                                                                      DYes
        Description of leased         NONE           N/A
        property:



        Lessor's name:         NONE                  N/A                                                                                                             D No

                                                                                                                                                                     DYes
        Description of leased         NONE           N/A
        property:



        Lessor's name:         NONE                  N/A                                                                                                             D No

                                                                                                                                                                     DYes
        Description of leased         NONE           N/A
        prope rty:




                    Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     perso    roperty th ·s subject to an unexpired lease.

           ln-�dlt����
   JC    /se/ LEONARD NYAMUSEVYA                                      JC   NONE                         N/A
      Signature of Debtor 1                                                Signature of Debtor 2

        Date 08/05/201 9                                                   Date
            MM/      DD   I    YYYY                                               7M.,.M""'t--="DD
                                                                                                 "'" ""'"t-..,.,
                                                                                                           YYYY-:---




Official Form 108                                   Statement of Intention for Individuals Filing Under Chapter 7                                                                                       page 2
                      Case 2:19-bk-52868              Doc 65        Filed 08/05/19 Entered 08/06/19 14:41:05                         Desc Main
                                                                    Document     Page 3 of 4

         Luper
       &: Neidenthal
         [ ogan ,111,
                             ------          T ------
                              A Legal Professional Association                                  William B. Logan, Jr., Trustee


                                                                                                           Direct Dial#: (614) 229-4449




                      August 2, 2019



                        Leonard Nyamusevya, Sr.
                        Po Box 314
                        Reynoldsburg, OH 43068



                      Re:       Leonard Nyamusevya, Sr.
                               Case No.: 19-52868-JEH
                                Meeting ofCreditors: "08/27/2019@ I 1:00AM


                      Dear Leonard Nyam1,1sevya, Sr.:

                      I have been assigned as Trustee in your Chapter 7 case.               I represent the interests of your
                      creditors, and cannot and will not provide any legal advice to you.                            In order for me to
                      perform my duties as Trustee, you need to take the following action immediately:

                                1.       You need to file a Statement of Intention regarding property which you own or
                                         lease, and which is subject to a claim of one of your creditors. I have enclosed a
                                         copy of the Statement of Intention, which you must fill out, file with the Court,
                                         and provide a copy to me, to the United States Trustee, and to any creditor which
                                         has rights in that propert)'.


                                2.       You must supply to me, at least seven (7) days prior to your meeting of
                                         creditors, a complete copy of your last federal income tax return, or a transcript
                                         of that return which you obtain from the Internal Revenue Service.


                                3.       You must supply me with copies of titles to all motor vehicles in which you have
                                         an interest.       This includes vehicles which are financed.          If you do not have the
                                         white Memorandum Certificate of Title, then you must obtain a photocopy from
                                         the creditor which holds an interest in the vehicle.
                                4.       You must supply me with copies of all of your payment advices or other evidence
                                         of payment received by you from an employer within sixty (60) days before the
                                         date of filing of your bankruptcy petition.




�
"��
S     Ill
    "i£Ri���
               rn
                    CENTRAL OHIO'S ONLY MEMBER OF MERITAS
                    A WORLDWIDE ALLIANCE OF INDEPENDENT LAW FIRMS
                                                                                           1160 Dublin Road
                                                                                          (614) 221-7663    •
                                                                                                                 •   Suite 400   •


                                                                                                                Fax: (866) 345-4948
                                                                                                                                     Columbus, Ohio 43215 -1052
                                                                                                                                         •   www.LNLattorneys.com
             Case 2:19-bk-52868                       Doc 65         Filed 08/05/19 Entered 08/06/19 14:41:05                             Desc Main
                                                                     Document     Page 4 of 4




Debtor 2
(Spouse if, filing)         First Name                     Middle Name                 Last Name


United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF OHIO


Case number
(if known)
                                                                                                                                      0    Check if this is an
                                                                                                                                           amended filing




Official Form 108
Statement of Intention for l ndividuals Filing Under Chapter 7                                                                                              12/15
                            _
If you are an individual filing under chapter 7, you must fill out this form if:
0 creditors have claims secured by your property, or
0 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
              whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

If two married people are filing together in a joint case, both are eqLJally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

I@IM           List Your Creditors Who Have Secured Claims

1 . For any creditors that you listed in Part 1 of ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
    information below.
     IdentifY the creditor and the property that is collateral
                  ,,   _.   '                     '        '   '
                                                           ''.;"
                                                                 What do you intend to do with the propertY that .                :·oi�.YQ�
                                                                                                                           cl,aim the property
                                                                                                                            ··



                                                                 sec.ures a debt?                                  as exernpt on Schedule C?
                                                                                                            ·           ·

                                                                                                                                 ·.




    Creditor's                                                            0   Surrender the property.                                 0 No
    name:                                                                 0   Retain the property and redeem it.
                                                                          0   Retain the property and enter into a                    0 Yes
    Description of                                                            Reaffirmation Agreement.
    property                                                              0   Retain the property and [explain]:
    securing debt:


    Creditor's                                                            0   Surrender th� property.                                 DNo
    name:                                                                 0 Retain the property and redeem it.
                                                                          0   Retain the property and enter into a                    0   Yes
    Description of                                                            Reaffirmation Agreement.
    property                                                              0   Retain the property and [explain]:
    securing debt:


    Creditor's                                                            0   Surrender the property.                                 DNo
    name:                                                                 0   Retain the property and redeem it.
                                                                          0   Retain the property and enter into a                    0 Yes
     Description of                                                           Reaffirmation Agreement.
    property                                                              0   Retain the property and [explain]:
    securing debt:


     Creditor's                                                           0   Surrender the property.                                 DNo
     name:                                                                0   Retain the property and redeem it.
                                                                          0   Retain the property and enter into a                    DYes


Official Form 108                                       Statement of Intention for individuals Filing Under Chapter 7                                            page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase com                                                                                   Best Case Bankruptcy
